t c memo united_states tax_court roy watson petitioner v commissioner of internal revenue respondent docket no 3609-o0l filed date roy watson pro_se pamela j sewell for respondent memorandum findings_of_fact and opinion halpern judge this case is based on a petition filed under sec_6330 for review of a determination made by respondent’s office of appeals appeals that respondent’s action to collect certain taxes may proceed by notice_of_determination concerning collection action s under sec_6320 and or dated date the notice appeals determined that - respondent’s collection_division be allowed to proceed with appropriate action to collect from petitioner certain income taxes for and petitioner asks us to review such determination unless otherwise indicated all section references are to the internal_revenue_code presently in effect findings_of_fact at the time the petition was filed petitioner resided in provo utah on date respondent mailed a notice_of_deficiency the notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for petitioner’s taxable calendar years and on date petitioner received the notice_of_deficiency and signed the domestic return receipt postal service form_3811 which accompanied the notice_of_deficiency on date respondent assessed taxes an estimated_tax penalty and late filing penalty in the amounts of dollar_figure dollar_figure and dollar_figure respectively for also on date respondent assessed taxes an estimated_tax penalty and late filing penalty in the amounts of dollar_figure dollar_figure and dollar_figure respectively for on date respondent mailed a final notice_of_intent_to_levy to petitioner that notice states that petitioner owed taxes penalties and interest totaling dollar_figure and dollar_figure for and respectively on date petitioner submitted regquests for collection_due_process hearings for and the requests in the requests petitioner states his basis for the hearing as follows i deny that i had ‘income’ for the year of that is the subject of a tax on date in response to the requests appeals officer jose gonzales sent a letter to petitioner the letter among other things the letter informs petitioner that since petitioner had received the notice_of_deficiency petitioner could not under sec_6330 appeal his tax_liability for and the paragraph of the letter preceding the valediction states if you wish to make arrangements to pay the tax for and please provide form sec_433a and or 433b or if you have other collection alternatives you would like to discuss such as installment agreements or offer--in-compromise contact me by date this will be your opportunity for a hearing for the reasons stated above i will not discuss the liabilities for and unless it pertains to filing correct returns due to sec_6330 b if i receive no response i will send a determination_letter providing your judicial rights i can be reached at the telephone number shown above petitioner did not reply to the letter or otherwise contact appeals officer gonzales prior to date on date respondent mailed the notice to petitioner in part the notice states we have reviewed the q4e- proposed collection action for the period s shown above this letter is your legal notice_of_determination as required_by_law the notice includes the following summary of determination it is appeals’ decision that collection be allowed to proceed with the appropriate collection action accompanying the notice is the following explanation attachment -- enclosure to notice_of_determination roy a watson the secretary has provided sufficient verification that the requirements of any applicable law or administrative procedure have been met your request for a hearing with appeals was made under sec_6330 to prevent appropriate collection action you state in your request that you deny that you had income for and that is subject_to tax tax was assessed for the years and under irc dollar_figure b because you failed to voluntarily file income_tax returns you were provided an opportunity to dispute the assessments you responded with arguments previously determined by the courts to be frivolous sec_6330 b precludes you from raising liability as an issue at your hearing you were offered the opportunity for a hearing with appeals to discuss alternative collection proposals and the filing of corrected returns for the years at issue you did not respond without further cooperation it is appeals decision that the proposed collection action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary in the petition petitioner assigns the following errors the service was willfully negligent when it failed to provide an pre-determination evidentiary hearing and make available to me a presentment of copies of all evidence used by the government against me b meaningful hearing on all of the facts of this case c notification of procedure forms or opportunity to refute the evidence against me which is also the making of contentions of factual nature d hearing before an independent and impartial hearing officer and e opportunity to confront and cross-examine all adverse witnesses for the creation of a complete defense and administrative record to support any subsequent appeal opinion i sec_6331 sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obliged to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on property of the taxpayer ti sec_6330 sec_6330 generally provides that respondent cannot proceed with collection_of_taxes by way of levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of a sec_6330 hearing sec_6330 provides for the suspension of the period of limitations on collection while the hearing and any appeals are pending and in no event shall such period of limitations expire before the 90th day after the day on which there is a final_determination in the hearing sec_6330 prescribes the matters that may be raised by the taxpayer at a sec_6330 hearing in pertinent part sec_6330 b provides the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability sec_6330 provides for judicial review of the determination resulting from the sec_6330 hearing ' in pertinent part sec_6330 provides no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made xk kek til petitioner’s claims a meaningful hearing in the petition petitioner claims that he was not afforded a meaningful hearing on all of the facts of the case apparently because respondent erred in failing to allow petitioner the right to examine documents present his case as he saw fit and cross- examine witnesses in 115_tc_35 we rejected similar claims finding that in providing to a person the right to request a sec_6330 hearing congress intended an informal administrative hearing of the type that traditionally had been conducted by appeals and was prescribed by sec_601_106 statement of procedural rules we held that the right to a sec_6330 hearing does not include the right to subpoena witnesses id pincite we stated the nature of the administrative appeals process does not include the taking of testimony under oath or the compulsory attendance of witnesses id pincite we concluded that the taxpayer could have a meaningful hearing without being accorded rights to subpoena witnesses and documents id petitioner has failed to demonstrate that he is entitled to any relief on account of his claim that respondent erred in failing to allow him the right to examine documents present his case as he saw fit and cross- examine witnesses b hearing before an independent and impartial hearing officer in the petition petitioner claims he was not afforded a hearing before an independent and impartial hearing officer if petitioner’s complaint is that appeals officer gonzales was not independent and impartial see sec_6330 petitioner did not pursue that issue at trial therefore we assume that he has abandoned that issue and we shall not further discuss it see eg 22_tc_1146 affd 230_f2d_603 2d cir 22_tc_593 c no harm in fact moreover as to any other complaint of petitioner with respect to the notice we note that at trial the court had an extended discussion with petitioner concerning the exact nature of the claim that brought him to this court petitioner agreed more than once that he had been afforded the opportunity for a hearing his only claim was that he had no tax_liability because his indebtedness to the internal_revenue_service had been assumed by the federal government mr watson that house joint resolution of june 5th and 6th which was the suspension of the gold standard specie which kept the nation stable only discharged the debt not pay debt under house joint resolutions all debts public and private the government agreed to assume the court so your basic position is that your debt to the internal_revenue_service was assumed by the federal government mr watson that is correct through that resolution and i believe in good_faith that all matters have been brought to a conclusion by accord and satisfaction by the presentation to the agency the internal_revenue_service for them to present the ess forms 1040-es estimated_tax payment vouchers for payment through the secretary of the department of transportation or the secretary of the department of treasury and that would close the matter the court sir let me see if i understand your position your position is that declarations of estimated_tax by a taxpayer received by the irs should be presented to the secretary of transportation or the secretary of treasury for payment mr watson yes sir the court and that would discharge your tax_liability mr watson yes sir the court and that’s why you don’t owe anything to the government mr watson yes sir the court that’s your case right mr watson yes sir d sec_6330 b petitioner can only challenge the underlying tax_liability if he did not receive the notice_of_deficiency see sec_6330 c b -- - petitioner claims that he did not receive the notice_of_deficiency by letter dated date however petitioner acknowledges receiving correspondence from respondent dated date the date of the notice_of_deficiency with respect to that correspondence petitioner states h owever i am not a person required to file respondent also has a return receipt from the u s postal service showing receipt by petitioner of the notice_of_deficiency that receipt shows a signature in petitioner’s name petitioner denies that he signed the receipt petitioner offers no explanation for the signature we do not believe petitioner when he claims that he did not sign the receipt and did not receive the notice_of_deficiency we have found that petitioner did receive the notice_of_deficiency be conclusion we have reviewed the notice in light of petitioner’s claims and we find no error we deny petitioner any relief iv sec_6673 a in pertinent part sec_6673 provides a penalty of up to dollar_figure if proceedings before the tax_court have been instituted or maintained by the taxpayer primarily for delay or the taxpayer’s position in the proceeding is frivolous or groundless in the petition and in communications to respondent and this court petitioner insists that he has no tax_liability notwithstanding that he has paid nothing to respondent he insists that he has submitted to respondent declarations of estimated_tax which should be presented to the secretary of transportation for payment which would discharge petitioner’s tax_liability petitioner’s argument is a frivolous tax- protester argument in addition petitioner adopted tactics at trial such as initially refusing to state his name that delayed this proceeding at the conclusion of the trial at petitioner’s request the court left the record open for any support of petitioner’s legal position that he could provide petitioner submitted a document entitled letter of correction the letter of correction that we have filed as such the letter of correction claims an error was made by submitting a 1040es form and is therefore canceled by this letter of correction attached to the letter of correction is a copy of respondent’s trial memorandum bearing repeated stampings by petitioner stating accepted for value dollar_figure this property is exempt from levy and account is prepaid please adjust this account and release the proceeds products accounts and fixtures and release the order or orders of the court to me immediately date date employer id endorsement signed roy-allen watson whatever credit we might give petitioner for the implied concession in the letter of correction that petitioner owes tax is negated by the attachment to that letter which makes no sense and seems just another frivolous argument or groundless claim because of petitioner’s frivolous and groundless arguments and his tactics which we conclude petitioner engaged in only to delay these proceedings the court imposes on petitioner a penalty under sec_6673 of dollar_figure see hoffman v commissioner tcmemo_2000_198 decision will be entered for respondent
